Citation Nr: 1606955	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected Parkinson's disease.	

2.  Entitlement to a rating in excess of 30 percent for service-connected left upper extremity neuropathy with Parkinson's disease tremors.

3.  Entitlement to a rating in excess of 20 percent for service-connected right upper extremity neuropathy with Parkinson's disease tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1963 to May 1966, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally filed a claim hand tremors in December 2010.  He underwent a VA examination in February 2011 and was diagnosed with tremors unrelated to diabetes.  Later in June, 2011, he was diagnosed with Parkinson's disease.  In March 2012, he amended his original claim to a service-connection claim for Parkinson's disease.  The Veteran underwent a second VA examination in May 2012.  The examiner noted a number of symptoms such as stooped posture, balance impairment, slowed motion, loss of automatic movements, speech changes, tremor, muscle rigidity and stiffness, and sleep disturbance.   He was granted service connection for Parkinson's disease by a July 2012 rating decision rated at 30 percent disabling under Diagnostic Code 8004.  The RO also granted an increased rating of 30 percent for his left upper extremity neuropathy with Parkinson's disease tremors.  In addition, the RO continued his 20 percent rating for his right upper extremity neuropathy, now with Parkinson's disease tremors.

Under Diagnostic Code 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans, or Parkinson's disease.  Evaluations of neurological conditions and convulsive disorders may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., are to be considered referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, diseases and residuals are to be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

Review of his medical records shows that he has complained of worsening symptoms, specifically in May 2012, May 2013, and January 2014.  In addition, the Veteran's representative argued that he has developed many cardinal features of Parkinson's disease in a February 2016 brief.

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature of severity of his Parkinson's disease and any manifestations of his Parkinson's disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected Parkinson's disease, to include all manifestations of his Parkinson's disease.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




